Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-18 are pending in the instant application.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/05/2021 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement has been considered by the examiner. Please see attached initialed Forms 1449.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The acrylic polymers are well known in the art; however, it is not clear how the term “acrylic (type) co-polymer” modifies the acrylic. It does not define what other monomers are acrylic-type.
Claims 2, 12, 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “Hydrophile weight percentage” does not clearly define which specific part of the block copolymer is regarded as being “hydrophile”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Israels et al. (WO 2009/021985 A2), Tang et al. (US 2011/0245078 A1), and Rosa et al. (US 2007/0207927 A1).
Israels et al. teach seed treatment compositions and methods. The invention relates to seed treatment compositions comprising active ingredient, polyarylphenol, copolymer having side chains as dispersant, to provide a dispersion of suspended active ingredient (Abstract). Active ingredient can be insecticides such as clothianidin (page 4, line 8). Israels et al. also teach copolymer comprises monomer units of at least one ester of an ethylenically unsaturated carboxylic acid, monomer units of at least one additional copolymerizable comonomer (page 14, line 16). Copolymers in particular are made of (meth)acrylic acid esters (page 16, line 20). The polymerization can be carried out in water (page 22, line 6), or water can be used as a solvent (page 22, line 20). Seed treatment compositions comprise at least one auxiliary agent(s) (page 25, line 31). Compositions can include plasticizer such as glycerol (page 27, line 41), suitable dispersants and/or emulsifiers such as ethylene oxide/alkalyne oxide block copolymers (page 30, line 22), thickeners such as xanthan gum (page 31, line 1), antifoams such as silicon emulsions (page 31, line 19), preservatives such as 1,2-benzisothiazol-3(2H)-one (page 31, line 27), 
Israels et al do not teach graft copolymer or slip agent such as carnauba wax.
Tang et al. teach seed coating compositions comprising latex binder and/or graft polymer dispersant (abstract). The dispersant is a graft copolymer having a weight average molecular weight of about 5,000-100,000 and comprising a polymeric backbone and macromonomer side chains attached to the backbone wherein: (1) the polymeric backbone is hydrophobic in comparison to the side chains and contains polymerized ethylenically unsaturated hydrophobic monomers and up to 20% by weight, based on the weight of the graft copolymer, of polymerized ethylenically unsaturated acid containing monomers; and (2) the sidechains are hydrophilic macromonomers that are attached to the backbone at a single terminal point and contain polymerized ethylenically unsaturated monomers and 2-100% by weight ([0012]).
Tang et al. do not teach slip agents such as carnauba wax.
Rosa et al. teaches polymer-based seed coating that facilitates the binding of a bioactive ingredient. The polymer coating comprises a binder, a wax, a pigment, and stabilizers ([0010]). The wax can be vegetable wax such as carnauba ([0012]). Another stabilizer can be added to the composition such as a biocide 1,2-benzisothiazolin-3-one. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added seed/insecticidal treatment compositions taught in Israels et al, graft polymer dispersant taught in Tang et al, and polymer coated with carnauba wax taught in Rosa et al to create an effective pesticidal composition. This is combining prior art elements according to known methods to yield predictable results such as stabilizing the dispersion, increasing shelf-life. 
 
Regarding claim 3, a composition comprising water was taught and discussed above in claim 1.

Regarding claim 4, a composition further comprising excipients is taught and discussed above in claim 1.

Regarding claim 5, a composition comprising carnauba wax is taught and discussed above in claim 1.

	Regarding claim 6, Israels et al teaches compositions to include plasticizers such as glycerol. Although glycerol is used as a plasticizer in Israels et al, glycerol is commonly known to be used as both a humectant and plasticizer (Ken Klein, Handbook for Cleaning/Decontamination of Surfaces, 2007, page 4).

	Regarding claim 7, a composition comprising anti-foam agent such as silicone emulsion is taught and discussed above in claim 1.

	Regarding claim 8, a composition comprising an acrylic copolymer is taught and discussed above in claim 1.

	Regarding claim 9, a composition with preservative such as 1,2-benzisothiazolin-3-one is taught and discussed above in claim 1.

	Regarding claim 10, a composition comprising thickener such as xanthan gum is taught and discussed above in claim 1.

Claims 2, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Israels et al (WO 2009/021985 A2), Tang et al (US 2011/0245078 A1), Rosa et al. (US 2007/0207927 A1) as applied to claims 1, 3-10 above, and in further view of Fraley (US 5667795, Filed 7/15/1996).

Regarding claim 2, Fraley teaches pesticidal micronutrient compositions containing zinc oxide (Abstract). In some embodiments, Fraley teaches composition to include chlorothalonil, zinc oxide, Pluronic P104, xanthan gum, silicon emulsion, precipitated amorphous silica, polyvinylpyrrolidone, propylene glycol, 1,2-benzisothiazolin-3-one, EDTA, and water (Example 1, Page 5). Pluronic P104 is a PEO-PPO-PEO block copolymer with an average molecular weight of 5900 and a hydrophile weight percentage of 40%. 
The teachings of references are taught and discussed in claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added seed/insecticidal treatment compositions taught in Israels et al, graft polymer dispersant taught in Tang et al, and polymer coated with carnauba wax taught in Rosa et al with surfactants taught in Fraley to create an effective pesticidal composition. This is combining prior art elements according to known methods to yield predictable results such as stabilizing the dispersion, increasing shelf-life. 

	Regarding claim 12, a composition with PEO-PPO-PEG block copolymer such as Pluronic P104 is taught and discussed above in claim 2. 
	Although Fraley teaches Pluronic P104 into a pesticidal composition, table 3 of this application shows that there is no difference in bottom clear time of Pluronic P103 and Pluronic P104. Therefore, one of ordinary skill in the art would be inclined to use either Pluronic P103 or Pluronic P104 as a surfactant in a pesticidal composition. The function of the composition would remain the same regardless of which surfactant was used.

	Regarding claim 14, a composition with PEO-PPO-PEG block copolymer such as Pluronic P104 is taught and discussed above in claim 2.

Claims 11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Israels et al (WO 2009/021985 A2), Tang et al (US 2011/0245078 A1), Rosa et al. (US 2007/0207927 A1) as applied to claims 1, 3-10 above, and in further view of Arthur et al (US 2009/0143447 A1)

	Regarding claim 11, Israels et al teaches component “A” and component “B” in compositions. Component A is any of the active ingredients listed in embodiments such as clothianidin and such component A is in particular 0.1-50% by weight relative to the composition (page 2, line 36). Tang et al teaches the polymeric backbone is hydrophobic in comparison to the side chains and contains polymerized ethylenically unsaturated hydrophobic monomers and up to 20% by weight, based on the weight of the graft copolymer, of polymerized ethylenically unsaturated acid containing monomers; and (2) the sidechains are hydrophilic macromonomers that are attached to the backbone at a single terminal point and contain polymerized ethylenically unsaturated monomers and 2-100% by weight ([0012]). The w/w of ethylenically unsaturated monomers is up to 20% by weight relative to the polymeric backbone and this weight relative to the entire composition would be much less when combined into a composition.
	Arthur et al teaches aqueous seed treatment formulations comprising a pesticidal agent, polyvinyl alcohol, a graft copolymer, and a plasticizer (abstract). In a preferred embodiment, the formulation comprises from about 20-50% by weight of the total formulation of a pesticidal agent; from about 1-3% by weight of the total formulation of a PVA-graft copolymer and the amount of plasticizer from about 5-15% by weight of the total formulation ([0017]). The 1-3% graft polymer falls within the range of 1-10% claimed in the application. In view of MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

	Regarding claim 13, weight percentages of components are taught and discussed above in claim 11.

	Regarding claim 15, a pesticidal composition comprising components in various weight percentages are taught and discussed in claims 2 and 11.

Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Israels et al (WO 2009/021985 A2), Tang et al (US 2011/0245078 A1), Rosa et al. (US 2007/0207927 A1), as applied to claims 1, 3-10 above and in further view of Fraley (US 5667795, Filed 7/15/1996), and Arthur et al (US 2009/0143447 A1).

Regarding claim 16, Rosa et al teaches polymer-based seed coating to facilitate the binding of a biocide ingredient. The polymer coating is comprised of a binder, a wax and a pigment, and one or more stabilizers ([0010]). The amount of wax in the coating is in the range of about 12.5-30% of the total weight of the binder ([0017]). The amount of wax in the coating after the addition of a binder, pigment, and one or more stabilizers would be lower than the 12.5-30% of the total weight mentioned.
Fraley et al teaches aqueous pesticidal-micronutrient composition wherein said concentrate comprises 0-1% antifoam agent, 0-1% preservative, 0.05-0.75% gum, and other components (claim 3). Fraley et al also teaches water to be present in varying amounts depending upon the quantities employed of the other ingredients (col 5, line 10).
Arthur et al teaches aqueous seed treatment formulations. In the most preferred embodiment, a formulation comprises about 3.5-4.4% total weight of propylene glycol or glycerol ([0019]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added conventional amount of each conventional component mixed together in a conventional method to create a conventional pesticidal or insecticidal composition.

Regarding claim 17, Israels et al teaches the method of application to an area in need of pest control. A method of treating seed with a composition comprises applying an effective amount of a composition as disclosed herein to seeds (page 34, line 36). 

Regarding claim 18, Israel et al teaches the seed coating composition to control particular insects such as aphids (page 44, line 33). 
Arthur et al teaches a formulation of Example 1 to provide insect protection to seed and seedlings when grown in fields infested with wireworms (Page 11, table 11). 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SEUNGJAI KWON whose telephone number is (571)272-7737. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN SEUNGJAI KWON/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615